MEMORANDUM **
The sole question presented in this appeal by Respondent warden is whether the district court erred as a matter of law when it applied Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), retroactively to the hearsay/confrontation claim of Petitioner Adam Gonzalez. The Supreme Court of the United States now has answered that question in the affirmative. In Whorton v. Bockting, — U.S. -, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007), the Court held that the Crawford rule does not apply retroactively to cases, like this one, that are on collateral review. Petitioner’s direct review became final in 2003. Accordingly, we must conclude that the district court applied an incorrect legal standard and that, on remand, it must apply pre-Crawford principles to Petitioner’s claim.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.